Mount, J.
The only question in this case is the reasonableness of an attorney’s fee. The facts are as follows: On October 24, 1905, the plaintiff brought an action in the superior court of Stevens county against the Northport Smelting & Refining Company, A. I. Goodell, and John H. Mackenzie, to restrain the defendants from dismantling the Northport smelter and from removing certain machinery therefrom. On the same day, the complaint and affidavit were presented ex parte to the judge of the court and a temporary emergency restraining order was issued, the plaintiff furnishing a bond in the sum of $1,000. November 6, 1905, *77was fixed for the hearing on the application for a restraining order. The order was regularly served. No appearance was made by the defendants to the complaint or to resist the restraining order, and the same was continued in force from time to time by order of the court, without resistance. After-wards, on September 26, 1906, the plaintiff filed his supplemental complaint, alleging that there was no longer any necessity for the restraining order, and praying to have the action dismissed and for an allowance for attorney’s fees against the property of the Northport Smelting & Refining Company. The defendant appeared at the hearing on this supplemental complaint and resisted only the amlount of the claim for attorney’s fees. At this hearing the court found that the restraining order saved to the smelting company the property of the company valued at $250,000 to $275,000; that $165.85 had been expended in that behalf by the plaintiff, and that $3,500 was a reasonable fee to be paid to the plaintiff’s attorneys. Both parties have appealed.
The defendant alleges that the allowance of $3,500 is excessive, and plaintiff claims that $10,000 is a proper fee. The record shows the parties stipulated, at the hearing on the reasonableness of the fee, that certain attorneys would testify that a reasonable fee for plaintiff’s attorneys under all the circumstances surrounding the case would be a sum not less than $7,500 nor more than $10,000, and that certain other attorneys under the same circumstances would place such fee at from $500 to $1,000. The case was not a complicated one. The complaint embraced only six pages of typewritten matter, and there appears nothing out of the ordinary cither in the law or the facts. It is true a large amount of property was involved, but there was no resistance to the restraining order or to the complaint. The plaintiff’s attorneys gave very little time to the case. Taking all these circumstances into consideration, we think that $1,000 is a liberal allowance for the plaintiff’s attorney’s fees.
The judgment is therefore reversed, and the cause re*78manded with directions to the lower court to reduce the attorney’s fees to $1,000.
Hadley, C. J., Rudkin, and Dunbar, JJ., concur.